internal_revenue_service number release date index number ------------------------------- ----------------------------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-162105-05 date date -------------------------- ------- ------- ------- ------- ----------------------------- ----------------------------------------------------------------- ----------------------------- taxpayer date date year year year year city state ------------------------------------- ---------------------------------------------------------------------------- property a dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg notice airport authority ------------------------------------------------------------------------------------------------------ dear ------------------- this responds to your letter dated date requesting rulings on whether your settlement proceeds should be treated as gain from the sale of a principal_residence and if so whether you are eligible to exclude the gain under sec_121 of the --------------------------------------------------------- ----------------------------------------------------------------- ------------ ------------ --------- ------------ --------- ----------- --------------------------------------------------------------------- ----------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------------------------------------ plr-162105-05 internal_revenue_code you supplemented your request with letters and additional materials on date and on date facts in year taxpayer moved into the city the city located in state is serviced by airport when taxpayer first moved into the city metropolitan area he lived in an apartment located approximately a miles from airport on date taxpayer purchased property also located about a miles from airport for dollar_figurea taxpayer represents that he owned and used_property as his principal_residence for slightly more than months on date taxpayer sold property to an unrelated purchaser taxpayer’s gross_proceeds on the sale were dollar_figureb his amount_realized after paying a sales commission of dollar_figurec was dollar_figured taxpayer thus realized a nondeductible loss of dollar_figuree dollar_figured minus dollar_figurea on the sale of property in year which taxpayer properly did not claim on his year federal_income_tax return shortly after purchasing and occupying property taxpayer realized there was substantial noise from airplanes flying overhead during peak flight periods early mornings and early evenings taxpayer represents that had he known or been advised how noisy the flight traffic would be he would not have purchased property in year after taxpayer had unsuccessfully sought to rescind the sale he brought a civil_action for damages against the sellers their real_estate agent his own real_estate agent and the agencies with which the realtors were associated arguing that the defendants had a duty to disclose the airport noise prior to the sale in year the defendants paid taxpayer dollar_figuref in settlement of the litigation under the law of state sellers are expressly required to disclose noise from commercial nuisances affecting residential property and any notice from a governmental agency which may affect title to property residential property owners within the noise impact zone surrounding airport also receive a specific notice from the airport authority the notice advises such owners that their property is exposed to average aircraft noise levels which exceed typical ground-based or background noise state law requires sellers of property to disclose any governmental notice affecting the property the notice is a governmental notice the notice serves as a notice of potential aircraft noise impact upon the recipients’ property and the notice of potential noise impact should be disclosed to all prospective purchasers who may be considering use of the property for a residential purpose taxpayer represents and the material he submitted shows that he had specifically advised his agent that he wanted to be away from a major highway or road and had rejected one home he was shown because of road noise he had briefly visited the property a total of about times at different times of day and during both weekdays and the weekend he had not heard airplane traffic on any of those visits he had plr-162105-05 discussed the prevalence of noise with residents in the area before buying property and he did not receive from the sellers or real_estate agents the notice of potential airport noise expressly required by state law as noted above the distances between the apartment and airport and between property and airport were approximately the same however the apartment is located southeast of airport whereas property is southwest of airport due to this directional difference residents of the subdivision in which property is located are subject_to significantly more airport noise than are residents of the apartment an affidavit from an airport authority official obtained by taxpayer in connection with his lawsuit against the seller and the real_estate agents contains information to the effect that the subdivision in which property was located was subject_to five times more sound energy than was the area surrounding the apartment this difference was due to the direction of airport’s runways the official’s affidavit also provides explanations of how it is possible for someone to briefly visit the subdivision in which property is located and not hear aircraft noise taxpayer has asked us to rule that the settlement proceeds received in year should be treated in the same manner as proceeds from the sale of his principal_residence second taxpayer requests us to rule that the sale of property was due to unforeseen circumstances and that any gain realized on the sale is excluded under sec_121 law and analysis a treatment of the settlement proceeds in determining how settlement proceeds should be taxed the service and the courts generally ask in lieu of what was the settlement amount_paid 102_tc_465 102_tc_116 80_tc_1104 144_f2d_110 1st cir cert_denied 323_us_779 in determining the nature of the claim and thus the taxability of the proceeds the most important factor to consider is the intent of the payor considering all the facts and circumstances allen v commissioner tc memo citing 349_f2d_610 10th cir affg t c memo the essential question in such a case is what is the basic reason for the payment 290_f2d_283 2d cir determining the payor's intent is a factual inquiry that requires consideration of all factors involved in resolving the claim including the parties' allegations evidence arguments and the terms of any settlement in the present case the pleadings consistently reflect taxpayer’s claims that the defendants failed to disclose that property was affected by airport noise and that he was entitled to damages as a consequence of the failure to disclose in effect taxpayer argued that his home was plr-162105-05 less valuable than he thought because of the airport noise thus in our view taxpayer’s lawsuit was directly tied to the property purchased by taxpayer and the proceeds he received should be treated in the same manner as proceeds from the sale of property 344_us_6 also is instructive in determining the tax treatment of the settlement proceeds arrowsmith involved two taxpayers who in decided to liquidate and divide the proceeds of a corporation in which they had equal stock ownership all distributions were made by and the taxpayers properly reported the profits obtained from the distributions as capital_gains in a judgment was rendered against the old corporation and against one of the taxpayers individually the two taxpayers as transferees of the corporation’s assets were required to and did pay the judgment for the corporation the taxpayers argued that because each taxable_year stands on its own under the annual accounting principle and there was no sale_or_exchange in they were entitled to an ordinary business deduction in that year this view was rejected by the court however which accepted the service’s position that the loss was capital because it was part of the original liquidation transaction and in essence was a diminution of the original_proceeds the court agreed that the returns from through should not be re-opened and readjusted but rejected the argument that annual accounting required ordinary_loss treatment in in essence by holding that characterization of a later-year transaction was determined in correlation with a prior-year transaction the court dispensed with the need for an actual or deemed sale_or_exchange in the later year arrowsmith has been applied in many cases and rulings in particular see kimbell v united_states 490_f2d_203 cert_denied 419_us_833 sale of interest in oil_and_gas leases resulted in capital_gain taxpayer’s subsequent-year settlement of claim involving illegal slanting of wells treated as capital_loss by reference to prior-year transaction rather than as a deduction against ordinary_income for payment of an ordinary and necessary business_expense and revrul_79_278 1979_2_cb_302 corporation which incurred a short-term_capital_loss on sale of stock entitled to treat settlement proceeds in later year as short-term_capital_gain viewed in isolation the settlement proceeds received by taxpayer in year would be ordinary_income because there was no sale_or_exchange however under arrowsmith and the other case law discussed above the year settlement proceeds are characterized by reference to the sale transaction occurring in year and thus are treated as proceeds from the sale of a principal_residence held for more than one year by taxpayer accordingly dollar_figuree of the settlement proceeds received by taxpayer is a return_of_capital and not includible in his gross_income the remaining portion of the proceeds dollar_figureg is treated in year as gain from the sale of a principal_residence see generally bittker lokken federal taxation of income estates and gifts vol paragraph 3d ed warren gorham lamont plr-162105-05 b sec_121 taxpayer also argues that the sale of property was due to unforeseen circumstances and that any gain realized on the sale including the settlement proceeds treated as gain is excluded under sec_121 sec_121 provides that a taxpayer's gross_income will not include gain from the sale_or_exchange of property if during the five-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer's principal_residence for periods aggregating two years or more the full exclusion is available only once every two years sec_121 provides that the maximum exclusion amount is dollar_figure dollar_figure for married taxpayers sec_121 provides for a reduced maximum exclusion for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years if the primary reason for sale_or_exchange is a change in place of employment health or unforeseen circumstances the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer's principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator sec_1_121-3t b of the temporary income_tax regulations provides the following factors for determining the taxpayer’s primary reason for the sale the extent to which the sale and the circumstances giving rise to the sale are proximate in time the suitability of the property as the taxpayer’s principal_residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of ownership of the property the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence under sec_1_121-3t e a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer does not anticipate before purchasing and occupying the residence example of sec_1_121-3t e plr-162105-05 illustrates a situation in which a taxpayer did not meet the unforeseen circumstances test in example c buys a house that he uses as his principal_residence the property is located on a heavily-traveled road c sells the property before two years has elapsed because he is disturbed by the traffic the example concludes that c is not entitled to claim a reduced maximum exclusion under the unforeseen circumstances exception because the primary reason for the sale was the traffic and c could reasonably have anticipated the traffic at the time he purchased and occupied the house we believe that taxpayer conducted a reasonable investigation of property and did not anticipate the airport noise before purchasing and occupying property as provided in sec_1_121-3t e moreover example of sec_1_121-3t e is distinguishable from the facts of the present case first property was the same distance from airport as was the apartment from which taxpayer moved and the apartment was not affected by airport noise second taxpayer’s visits to property did not put him on actual notice of airport noise taxpayer’s statement that he visited property on multiple occasions without hearing such noise was buttressed by the affidavit of the airport authority official which provided explanations why such noise might not occur during a series of brief visits also prior to his purchase of property taxpayer talked to future neighbors who did not mention the airport noise third taxpayer did not receive the required governmental notice from the sellers or the real_estate agents a notice expressly designed to alert prospective purchasers that property was located within the noise impact zone and thus adversely affected by airport noise finally we accept taxpayer’s assertion that he would not have purchased property had he known of the airport noise additionally example of sec_1_121-3t e is distinguishable from the facts of the present case taxpayer did not move next to airport in the same way the taxpayer in example moved next to a heavily-traveled highway the taxpayer in the example clearly anticipated some noise just not as much as was actually experienced in contrast taxpayer did not anticipate airport noise when he purchased property as the affidavit from the airport official demonstrates the difference in noise between the apartment and property is a function of the runways’ orientation thus the difference in airport noise was due not to taxpayer’s distance from airport but rather direction this fact supports taxpayer’s contention that he did not anticipate any airplane noise at all based on the facts representations and the relevant law as set forth above we rule as follows the settlement proceeds are to be treated as proceeds from the sale of a principal_residence held for more than a year by taxpayer thus dollar_figuree of the settlement proceeds received by taxpayer is a return_of_capital and not includible in his gross_income the plr-162105-05 remaining portion of the proceeds dollar_figureg is treated as gain from the sale of a principal_residence taxpayer’s primary reason for the sale of property was an unforeseen circumstance consequently taxpayer is allowed to exclude the dollar_figureg of gain under sec_121 in year caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayer has used_property as his principal_residence this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
